THE THIRTEENTH COURT OF APPEALS

                                     13-20-00451-CV


                                     Ronnie Pearson
                                             v.
                                      Brittany Jones


                                   On Appeal from the
                        82nd District Court of Falls County, Texas
                            Trial Court Cause No. CV40893


                                       JUDGMENT

        THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs are taxed against the party incurring

same.

        We further order this decision certified below for observance.

March 24, 2022